ROBB, Associate Justice.
Appeal from a judgment in the Supreme Court of the District, sustaining the validity of a building regulation under which plaintiff was required to pay a fee of $200 for a permit for the erection of his apartment house. In 1878 (20 Stat. 131) the commissioners were authorized to make and enforce building regulations ; that act was supplemented in 1909 (35 Stat. 689), as follows:
“The commissioners of the District of Columbia are hereby authorized and directed, from time to time, to prescribe a schedule of fees to be paid for permits, certificates, and transcripts of records issued by the inspector of buildings of the District of Columbia, for the erection, alteration, repair, or removal of buildings and their appurtenances, and for the location of certain establishments for which permits are now or hereafter may be required under the building regulations of the District of Columbia, said fees to cover the cost and expense of the issuance of said permits and certificates and of the inspection of the work done under said permits; said schedule shall be printed and conspicuously displayed in the office of said inspector of buildings; said fees shall be paid to the collector of taxes of the District of Columbia and shall be deposited by him in the treasury of the United States to the credit of the revenues of the District of Columbia.”
*348Thereafter the commissioners promulgated comprehensive regulations prescribing á “schedule of fees for permits, certificates, etc., issued by the inspector of buildings of the District of Columbia.” The fee here involved was exacted under the provisions of section 3 of those regulations, reading as follows:
“3. Permit fees for new buildings, additions, and enlargements shall be based upon the specified floor area of the same, and one-quarter cent will be charged per superficial or square foot for each such square foot, including cellars and vaults immediately within or appertaining to the said new building, addition, or enlargement.”
It is the contention of plaintiff, appellant here, that the act of 1909 is not a building regulation in any sense, but purely a tax-levying statute, and that inasmuch as the taxing power may not be delegated the statute is invalid.
It is a matter of common knowledge that the failure of builders in erecting structures for public use to conform to recognized standards has often resulted in disaster and tragedy. To prescribe standards without means for enforcing compliance therewith would be as futile as to prohibit an act without affixing a penalty. All this Congress is presumed to have contemplated when .it passed the act of 1909. That act obviously was intended, not only to authorize the issuance of permits, but by proper supervision thereafter to compel compliance with their terms.
The regulations in question are reasonable and adapted to effect their object. The fee demanded of plaintiff was for a service rendered necessary by him and primarily for his benefit. The fact that the service also was in the public interest does not affect the character of the exaction, which was an inspection fee, and not a tax. St. Paul v. Dow, 37 Minn. 20, 32 N. W. 860, 5 Am. St. Rep. 811. It does not appear that the fee was excessive, in view of the character and extent of the service rendered.
Judgment affirmed, with costs.